Title: To Thomas Jefferson from James Madison, 22 October 1824
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            Montpr
                            Ocr 22. 1824
                        
                    I return your letter to Gilmer as fairly copied. Will he understand that he is not to return without a Nat: Philosopher, tho’ bringing the other Professors named, and despairing of that one? There will however be time for final instructions on this point after hearing further from him.Yrs affectly
                        James Madison
                    